*757Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 16, 2007, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
After claimant, an office manager, left the employer’s premises at the end of the work day on August 11, 2006, she did not return for approximately six weeks. Although claimant had a friend contact the employer after two weeks had passed to advise that she would be returning at some point, the employer testified that claimant did not contact him during her absence, she offered no explanation for her absence upon her return and he had not given claimant permission to take time off from work. Inasmuch as claimant failed to contact the employer in a timely fashion during her prolonged and unexplained absence or otherwise take reasonable steps to protect her employment, the Unemployment Insurance Appeal Board’s decision ruling that claimant voluntarily left her employment without good cause is supported by substantial evidence (see Matter of Zaichik [Commissioner of Labor], 42 AD3d 616, 617 [2007]; Matter of Pregon [Commissioner of Labor], 32 AD3d 650, 650-651 [2006]; Matter of Felder [McRoberts Protective Agency, Inc.—Commissioner of Labor], 21 AD3d 1175, 1176 [2005]). Notably, claimant’s inconsistent testimony attempting to explain her absence presented a credibility determination for the Board to resolve (see Matter of Krisher [Commissioner of Labor], 34 AD3d 894, 895 [2006]).
Cardona, P.J., Mercure, Kavanagh and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.